DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. US 6,064,580.

Regarding claim 1, Watanabe discloses a half-bridge circuit (Fig. 7) comprising: a first switching element (Q4) connected to a first terminal serving as a high-voltage node and a second terminal serving as a switch node (node between Na and Nb); and a 

Regarding claim 2, Watanabe discloses (i) a second reverse voltage (voltage across Q4) for a first switching element (Q4) is applied to the first switching element 

Regarding claim 3, Watanabe discloses a polarity of the secondary winding (Na) from the second terminal toward the first terminal and a polarity of the tertiary winding (Nb) from the fourth terminal toward the third terminal are the same.

Regarding claim 4, Watanabe discloses a polarity of the secondary winding (Na) from the second terminal toward the first terminal and a polarity of the tertiary winding (Nb) from the fourth terminal toward the third terminal are the same.

Regarding claim 5, Watanabe discloses in a first time period, the first switching element (Q4) is used as a rectifying element and the second switching element (Q3) is used as a transistor element, and in a second time period (see Fig. 10), the first switching element (Q4) is used as a transistor element and the second switching element (Q3) is used as a rectifying element (see col. 12, lines 20-30).

Regarding claim 6, Watanabe discloses in a first time period, the first switching element (Q4) is used as a rectifying element and the second switching element (Q3) is used as a transistor element, and in a second time period (see Fig. 10), the first 

Regarding claim 7, Watanabe discloses in a first time period, the first switching element (Q4) is used as a rectifying element (see col. 12, lines 20-30) and the second switching element (Q2) is used as a transistor element, and  48in a second time period (see Fig. 10), the first switching element is used as a transistor element and the second switching element is used as a rectifying element (see col. 12, lines 20-30).

Regarding claim 8, Watanabe discloses in a first time period, the first switching element (Q4) is used as a rectifying element and the second switching element (Q3) is used as a transistor element, and in a second time period (see Fig. 10), the first switching element (Q4) is used as a transistor element and the second switching element (Q3) is used as a rectifying element (see col. 12, lines 20-30).

Regarding claim 20, Watanabe discloses a power supply device comprising: the half-bridge circuit (see Fig. 7) described in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 6,064,580.

Regarding claim 9, Watanabe discloses (i) a second reverse voltage (voltage across Q4) for a first switching element (Q4) is applied to the first switching element, or (ii) a second reverse voltage (voltage across Q3) for a second switching element (Q3) is applied to the second switching element.
Watanabe fails to disclose the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater; the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater; the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.

Regarding claim 10, Watanabe discloses (i) a second reverse voltage (voltage across Q4) for a first switching element (Q4) is applied to the first switching element49, or (ii) a second reverse voltage (voltage across Q3) for a second switching element (Q3) is applied to the second switching element.
Watanabe fails to disclose the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater; or a size of the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater; or a size of the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, Watanabe discloses (i) a second reverse voltage (voltage across Q4) for a first switching element (Q4) is applied to the first switching element, or (ii) a second reverse voltage (voltage across Q3) for a second switching element (Q3) is applied to the second switching element.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a size of the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater or a size of the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 12, Watanabe discloses (i) a second reverse voltage (voltage across Q4) for a first switching element  (Q4) is applied to the first switching element, or (ii) a second reverse voltage (voltage across Q3) for a second switching element is applied to the second switching element (Q3)50.
Watanabe fails to disclose a size of the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater, or a size of the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a size of the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater, or a size of In re Aller, 105 USPQ 233.

Regarding claim 13, Watanabe discloses (i) a second reverse voltage (voltage across Q4) for a first switching element (Q4) is applied to the first switching element, or (ii) a second reverse voltage (voltage across Q3) for a second switching element (Q3) is applied to the second switching element.
Watanabe fails to disclose a size of the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater, or a size of the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a size of the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater, or a size of the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, Watanabe discloses (i) a second reverse voltage (voltage across Q4) for a first switching element (Q4) is applied to the first switching element, or 
Watanabe fails to disclose a size of the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater, or a size of the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a size of the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater, or a size of the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller,  105 USPQ 233.

Regarding claim 15, Watanabe discloses (i) a second reverse voltage (voltage across Q4) for a first switching element (Q4) is applied to the first switching element, or (ii) a second reverse voltage (voltage across Q3) for a second switching element (Q3) is applied to the second switching element.
Watanabe fails to disclose a size of the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater, or a size of the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater.
In re Aller, 105 USPQ 233. 

Regarding claim 16, Watanabe discloses (i) a second reverse voltage (voltage across Q4) for a first switching element (Q4) is applied to the first switching element (ii) a second reverse voltage (voltage across Q4) for a second switching element (Q4) is applied to the second switching element.
Watanabe fails to disclose a size of the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater, or a size of the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a size of the first reverse voltage for a first switching element reaches a predetermined voltage value of 5 V or greater, or a size of the first reverse voltage for a second switching element reaches the predetermined voltage value of 5 V or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 17, Watanabe fails to disclose (i) the size of the first reverse voltage for a first switching element is at most one-half the size of the second reverse voltage for a first switching element, or (ii) 52the size of the first reverse voltage for a second switching element is at most one-half the size of the second reverse voltage for a second switching element. 
However, Watanabe teaches the switching elements conductive in the reverse direction (see col. 8, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use (i) the size of the first reverse voltage for a first switching element is at most one-half the size of the second reverse voltage for a first switching element, or (ii) 52the size of the first reverse voltage for a second switching element is at most one-half the size of the second reverse voltage for a second switching element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18, Watanabe fails to disclose (i) the size of the first reverse voltage for a first switching element is at most one-half the size of the second reverse voltage for a first switching element, or (ii) the size of the first reverse voltage for a second switching element is at most one-half the size of the second reverse voltage for a second switching element.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use (i) the size of the first reverse voltage for a first switching element is at most one-half the size of the second reverse voltage for a first switching element, or (ii) the size of the first reverse voltage for a second switching element is at most one-half the size of the second reverse voltage for a second switching element in, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, Watanabe discloses a voltage drop amount of the first switching element (Q4) generated by a current flowing from the second terminal to the first terminal is greater than a voltage drop amount of the first rectifying element (see col. 12, lines 20-30) at a point in time when conduction starts, and a voltage drop amount of the second switching element (Q3) generated by a current flowing from the fourth terminal to the third terminal is greater than a voltage drop amount of the second rectifying element (see col. 12, lines 20-30) at a point in time when conduction starts (see Fig. 10).
Watanabe fails to disclose a voltage drop of the first switching element is greater than a voltage drop amount of the first rectifying element, and a voltage drop amount of the second switching element is greater than a voltage drop amount of the second rectifying element.
In re Aller, 105 USPQ 233.

Conclusion
Prior art of record not relied upon is considered pertinent to applicant’s disclosure: Shiomi (US 2020/0195158) teaches a half bridge circuit with a first and second rectifying element; and Zhang et al. (US 2014/0160802) teaches a power source to a tertiary winding of a power converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                       Supervisory Patent Examiner, Art Unit 2839